In an action for separation, defendant appeals from three orders of the Supreme Court: (1) order entered January 29, 1965 in Queens County, which granted plaintiff’s motion inter alia for alimony pendente lite and counsel fees; (2) order entered April 14, 1965 in Nassau County, upon reargument, which adhered to the court’s original decision, as embodied in said prior order; and (3) order entered October 4, 1965 in Queens County, which adjudged defendant in contempt of court. Pursuant to stipulation of the parties in open court at Special Term, Nassau County, the appeals are discontinued, without costs.
Ughetta, Acting P. J., Christ, Brennan, I-Iill and Hopkins, JJ., concur,